              Case 2:20-cv-00048-RSM Document 74 Filed 07/30/21 Page 1 of 5




 1                                                      HONORABLE RICARDO MARTINEZ
                                           HONORABLE MAGISTRATE JUDGE DAVID CHRISTEL
 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8

 9    LINDSAY DROZ,
                                                          NO.    2:20-cv-00048 RSM-DWC
10                          Plaintiff,
11
               vs.                                        STIPULATED MOTION AND ORDER
12                                                        TO EXTEND TRIAL DEADLINES
13    BOSTON SCIENTIFIC CORPORATION,
                                                          NOTING DATE: JULY 29, 2021
14                          Defendant.
15

16          The parties in this matter seek to move remaining case deadlines. Currently, the defendant’s
17
     Motion for Summary Judgment, the Report and Recommendation regarding the same, and plaintiff’s
18
     objections thereto are still pending before the court. The parties seek to have a ruling on the
19

20   defendant’s motion before proceeding with motions in limine and the remaining trial deadlines
21
     currently in effect. Additionally, plaintiff’s primary counsel, Shannon L. Trivett, will no longer be
22
     counsel of record as of July 30, 2021. Remaining counsel, Robin Williams Phillips, has an immovable
23

24   conflict with the current trial date of October 25, 2021. Accordingly, the parties request that the

25   remaining case deadlines be extended as follows:
26




                                                                                           ATTORNEYS AT LAW
                                                                                           2600 TWO UNION SQUARE
                                                                                           601 UNION STREET
      STIPULATED MOTION AND ORDER TO EXTEND TRIAL                                          SEATTLE WA 98101-4000
      DEADLINES- 1                                                                         TELEPHONE 206 624-1230
                                                                                           Fax 206 340-2563
            Case 2:20-cv-00048-RSM Document 74 Filed 07/30/21 Page 2 of 5




 1
                         Event                          Current Date       Proposed New Date
 2
      All motions in limine must be filed by this
 3    date and noted on the motion calendar no
 4        later than the 3rd Friday after filing.
                                                      September 16, 2021     January 6, 2022
 5
      Motions in limine raised in trial briefs will
 6
                  not be considered
 7
         Agreed LCR 16.1 pretrial order due
 8                                                     October 11, 2021     February 7, 2022
 9
        Trial Briefs, Proposed Voir dire, Jury
             Instructions and Exhibits by              October 18, 2021     February 14, 2022
10

11                       Trial
                                                       October 25, 2021     February 21, 2022
12

13        DATED this 29th day of July 2021.
14

15

16
                                                  LASHER HOLZAPFEL SPERRY & EBBERSON PLLC

17
                                                  By ___s/ Shannon Trivett____________
18
                                                     Robin Williams Phillips, WSBA #17947
19                                                   Shannon Trivett, WSBA #46689
                                                     601 Union St., Suite 2600
20
                                                     Seattle, WA 98101
21                                                   Phillips@lasher.com
                                                     Trivett@lasher.com
22
                                                     Attorneys for Plaintiff Lindsay Droz
23

24

25

26




                                                                                     ATTORNEYS AT LAW
                                                                                     2600 TWO UNION SQUARE
                                                                                     601 UNION STREET
     STIPULATED MOTION AND ORDER TO EXTEND TRIAL                                     SEATTLE WA 98101-4000
     DEADLINES- 2                                                                    TELEPHONE 206 624-1230
                                                                                     Fax 206 340-2563
            Case 2:20-cv-00048-RSM Document 74 Filed 07/30/21 Page 3 of 5




 1                                           By __s/Michael T. Kitson            ___
                                                   Michael T. Kitson, WSBA #41581
 2
                                                   Shirley Lou-Magnuson, WSBA# 52112
 3                                                 Lane Powell, PC
                                                   1420 Fifth Avenue, Suite 4200
 4
                                                   P.O. Box 91302
 5                                                 Seattle, WA 98111
                                                   kitsonm@lanepowell.com
 6
                                                   loumagnuson@lanepowell.com
 7

 8
                                             By:    s/Charles Knapp
                                                    Charles Knapp, pro hac vice
 9                                                  Terran Chambers, pro hac vice
10
                                                    Faegre Drinker Biddle & Reath LLP
                                                    2200 Wells Fargo Center
11                                                  90 South Seventh Street
12
                                                    Minneapolis, MN 55402
                                                    Chuck.knapp@faegredrinkercom
13                                                  Terran.chambers@faegredrinker.com
14
                                                    Attorneys for Defendant Boston Scientific
15                                                  Corporation
16

17                                           ORDER
18

19        The parties having stipulated to allow the extension of the above deadlines; NOW
20
     THEREFORE,
21

22
          IT IS SO ORDERED that the new trial deadlines for this matter are as follows:

23

24
                 Event                                     Proposed New Date
25

26




                                                                                   ATTORNEYS AT LAW
                                                                                   2600 TWO UNION SQUARE
                                                                                   601 UNION STREET
     STIPULATED MOTION AND ORDER TO EXTEND TRIAL                                   SEATTLE WA 98101-4000
     DEADLINES- 3                                                                  TELEPHONE 206 624-1230
                                                                                   Fax 206 340-2563
             Case 2:20-cv-00048-RSM Document 74 Filed 07/30/21 Page 4 of 5




 1
                     All motions in limine must be filed by this
 2                   date and noted on the motion calendar no
                         later than the 3rd Friday after filing
 3                                                                    January 6, 2022
                     Motions in limine raised in trial briefs will
 4                               not be considered
 5
                        Agreed LCR 16.1 pretrial order due
 6
                                                                     February 7, 2022

 7                     Trial Briefs, Proposed Voir dire, Jury
                            Instructions and Exhibits by             February 14, 2022
 8

 9                                      Trial
                                                                     February 22, 2022
10

11

12
           DATED this 30th day of July 2021.

13



                                                     A
14

15
                                                     RICARDO S. MARTINEZ
16
                                                     CHIEF UNITED STATES DISTRICT JUDGE
17

18
     Presented by:
19
         LASHER HOLZAPFEL SPERRY & EBBERSON PLLC
20

21
      By ___s/ Shannon Trivett____________
22    Robin Williams Phillips, WSBA #17947
23    Shannon Trivett, WSBA #46689
      601 Union St., Suite 2600
24    Seattle, WA 98101
25    Phillips@lasher.com
      Trivett@lasher.com
26    Attorneys for Plaintiff Lindsay Droz


                                                                                         ATTORNEYS AT LAW
                                                                                         2600 TWO UNION SQUARE
                                                                                         601 UNION STREET
      STIPULATED MOTION AND ORDER TO EXTEND TRIAL                                        SEATTLE WA 98101-4000
      DEADLINES- 4                                                                       TELEPHONE 206 624-1230
                                                                                         Fax 206 340-2563
            Case 2:20-cv-00048-RSM Document 74 Filed 07/30/21 Page 5 of 5




 1

 2   By s/ Michael T. Kitson
     Michael T. Kitson, WSBA #41581
 3
     Shirley Lou-Magnuson, WSBA# 52112
 4   Lane Powell, PC
     1420 Fifth Avenue, Suite 4200
 5
     P.O. Box 91302
 6   Seattle, WA 98111
     kitsonm@lanepowell.com
 7
     loumagnuson@lanepowell.com
 8
     By: s/Charles Knapp
 9
     Charles Knapp, pro hac vice
10   Terran Chambers, pro hac vice
     2200 Wells Fargo Center
11
     90 South Seventh Street
12   Minneapolis, MN 55402
     Chuck.knapp@faegreBD.com
13
     Terran.chambers@faegreBD.com
14
     Attorneys for Defendant Boston Scientific Corporation
15

16

17

18

19

20

21

22

23

24

25

26




                                                                       ATTORNEYS AT LAW
                                                                       2600 TWO UNION SQUARE
                                                                       601 UNION STREET
     STIPULATED MOTION AND ORDER TO EXTEND TRIAL                       SEATTLE WA 98101-4000
     DEADLINES- 5                                                      TELEPHONE 206 624-1230
                                                                       Fax 206 340-2563
